DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 6-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected a polyimide film made from the precursor solution and a methods of manufacturing the polyimide solution, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2022.

2.	Applicant's election with traverse of a precursor solution (claims 1-5) in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground that the process of claim 8 requires a 
polyimide film of claim 6. However, the film of claim  6 can be obtained by precipitation and redissolution of already existed polyimide. In this case, the imidization process during the film preparation is not required. Regarding Applicant’s argument that the precursor of claim 1 is necessarily processed to a film, it is known that polyimides can be used for production of shaped articles. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim above term “preferably is indefinite and should be replaced , because it is unclear if  or to what extent the preferred language further modifies less preferred language.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (Solution-processable colorless polyimides with ultralow coefficients of thermal expansion for optoelectronic applications, Polym Int 2016; 65: 1063–1073).

Hasegawa teaches a polyimide precursor solution, comprising  1,2,3,4-cyclobutanetetracarboxylic dianhydride (CBDA),  4,4′ -(hexafluoroisopropylidene)diphthalic anhydride linked diamine (AB-TFMB) in  DMAc or NMP, having ultralow coefficient of thermal expansion (CTE) potential  (see Abstract).
The mol ratio between 6FDA to CBDA varies from 100/0  to 20/80 (see Table 4 and Figure 6).
Hasegawa teaches a copolymer comprising 80 mol parts of  TFMB and  20 mol parts of  DABA ( i.e. amide containing diamine 4,4'-Diaminobenzanilide).
In addition, Hasegawa teaches CBDA (70)-6FDA (30)/AB-TFMB system (see Figure 3).
Note that AB-TFMB is a reaction product of TFMB and 1. 4-Nitrobenzoyl chloride (4-NBC) (see Figure 1)

However, Hasegawa fails to teach the use of AB-TFMB and 2,2′ -bis(trifluoromethyl)benzidine (TFMB)  in one Example.

The reference discloses TFMB as comonomer with DABA (see Figure 1 and Table 1).

Hasegawa teaches that copolyimide comprising CBDA, 6FDA and AB-TFMB can have an ultralow CTE potential (see Abstract and Table 1) due to the presence fluorine containing monomers. 

Therefore, it would have been obvious to  a person of ordinary skills in the art to use AB-TFMB instead of DABA along with TFMB in order to  obtain a polyimide with ultralow CTE values. 








5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765